ACKNOWLEDGMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner acknowledges receipt of the amendment filed 7/16/19 wherein claim 18 was amended.
	Note(s):  Claims 1-20 are pending.

APPLICANT’S INVENTION
The instant invention is directed to a composition comprising a photosensitizer and alt least one of the substances listed in independent claim 1.  In addition, the application contains claims directed to a photodynamic therapy method as set forth in independent claim 14.  Still, the claims are directed to a kit as set forth in claim 18.

RESPONSE TO APPLICANT’S ELECTION
Applicant's election without traverse of Group II (claims 14-17) filed 6/8/22 is acknowledged.  The restriction requirement is still deemed proper and is therefore made FINAL.

WITHDRAWN CLAIMS
Claims 1-13 and 18-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

112 SECOND PARAGRAPH REJECTIONS
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 14-17:  Independent claim 14 is ambiguous because it is unclear what is being claimed.  Specifically, the claim does not set forth why the method is being performed.  In line 14 of the claim, it appear the phrase ‘at least one selected’ has a missing term.  At least one (of what) selected from the group consisting of?    In addition, did Applicant intend to replace ‘introducing’ with ‘administering’ because it is unclear how one is introducing a substance into the subject.  Applicant may want to consider rewording the claim for clarity.   Since claims 15-17 depend upon independent claim 14 for clarity, those claims are also vague and indefinite.

103 REJECTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Berg et al (US 2007/0274953).
	Berg et al is directed to photochemical internalization of molecules that may be used for cancer treatment, gene therapy, and vaccination (see entire document, especially, abstract; pages 7-8, paragraph [0077]; page 9, paragraph [0088]).  In particular, The compositions used in Berg et al comprise a photosensitizing agent attached to an antibody or coupled to a carrier such as polylysine.  While green fluorescent protein may be used (column 13, paragraph [0146]), a preferred photosensitizing agent is 5-aminolevulinic acid  (5-ALA) (page 4, paragraphs [0034]-[0037]).  The composition is irradiated with light of a wavelength effective to activate the photosensitizing agent (page 6, paragraph [0057]).  Appropriate light doses may be selected by a skilled artisan and will depend upon the photosensitizer and the amount of photosensitizer accumulated in the target cells or tissues.  For example, the light doses typically used for photodynamic treatment of cancers is in the range of 50-150 J/cm2 for Photofrin and protoporphyrin precursor 5-aminolevulinic acid (page 6,paragraph [0058]).  Irradiation may be performed using blue light (450-490 nm(pages 12-13, paragraph [0141]; page 13, paragraph [0142]).
	The photosensitizing agent is brought into contact with the cells at an appropriate concentration and for an appropriate length of time.  For in vivo human treatments, the photosensitizing agent may be administered systemically or topically in a solvent (page 7 (paragraph [0070]).  For in vivo treatment of cancer, the photosensitizing agent may be targeted to a particular tumor (pages 7-8, paragraph [0077]; page 9, paragraph [0089]).
	In claims 1, 7, 14-16, and especially claim 25 (page 20), it is set forth that one may treat a subject having a disease by administering a photosensitizing composition to the subject followed by irradiation.  Thus, both Applicant and Berg et al disclose a method of treating a subject with a disease (e.g., cancer) wherein the subject is administered a photosensitizing agent and irradiated with a light source to activate the photosensitizing agent.

PRIORITY DOCUMENT
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
	Note(s):  It is duly noted that the priority document was filed on 7/16/19.  However, it is not in English.  Neither an English translation or an English equivalent of the priority document was filed. Thus, Applicant is not entitled to the earlier filing date because support for the claimed invention cannot be ascertained.

COMMENTS/NOTES
Applicant is respectfully reminded that according to MPEP 608.01(i), the claims must commence on a separate physical sheet or electronic page.  Any sheet including a claim or portion of a claim may not contain any other parts of the application or other material.  Thus, Applicant is requested to omit the paragraph(s) on the claim page that appearing prior to the claim listing in future correspondences.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        October 7, 2022